                                          Case 4:18-cv-04407-YGR Document 31 Filed 04/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THOMAS W. ORR, et al.,                          Case No. 21-cv-02453-TSH
                                   8                   Plaintiffs,
                                                                                         REFERRAL FOR PURPOSE OF
                                   9             v.                                      DETERMINING RELATIONSHIP
                                  10     U.S. BANK NATIONAL ASSOCIATION,
                                         et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Yvonne Gonzalez Rogers for consideration of whether the case is related to Orr v. U.S.

                                  15   Bank National Association, 18-cv-04407-YGR.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: April 6, 2021

                                  19

                                  20
                                                                                                 THOMAS S. HIXSON
                                  21                                                             United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
